915 F.2d 1571
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Ralph DUNLAP, Plaintiff-Appellant,v.Albert L. BORTON, Lt., Defendant-Appellee,Joseph G. Cavender, Officer, Defendant.
No. 89-2429.
United States Court of Appeals, Sixth Circuit.
Oct. 5, 1990.

Before DAVID A. NELSON and ALAN E. NORRIS, Circuit Judges, and GEORGE CLIFTON EDWARDS, Jr., Senior Circuit Judge.

ORDER

1
This pro se Michigan prisoner appeals the district court's order dismissing his civil rights complaint filed under 42 U.S.C. Sec. 1983.  He requests the appointment of counsel.  The appeal has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.  The panel unanimously agrees that oral argument is not necessary.  Fed.R.App.P. 34(a).


2
Ralph Dunlap alleged that he was placed in maximum security without a prior hearing on a minor misconduct charge of violating a posted rule.  He claimed that the rule was not properly promulgated and that placement in maximum security for minor misconduct violates the eighth amendment.  Dunlap named two corrections officers as defendants but did not specify the capacity in which they were sued.  Officer Cavender (also referred to as "Cavencdy" and "Gavendy") was never served and is not a party to this action.   See Ecclesiastical Order of the Ism of Am.  Inc. v. Chasin, 845 F.2d 113, 116 (6th Cir.1988) (per curiam).


3
On appeal, Dunlap admits that Borton was not directly involved in moving him to the maximum custody area.  He seeks an order remanding the matter to the district court so that he may file an amended complaint naming a different corrections officer as defendant.


4
Upon review, we conclude that claims against Borton were properly dismissed.  We further conclude that remand is unnecessary and that Dunlap's remaining claims are without merit.


5
Accordingly, the request for appointment of counsel is denied and the district court's order is hereby affirmed.  Rule 9(b)(5), Rules of the Sixth Circuit.